Judgment affirmed, with costs. No opinion. Present — Finch, P. J., Merrell, O’Malley, Sherman and Townley, JJ.; Merrell and Townley, JJ., dissent and vote for reversal and a new trial on the ground that the testimony presented a question of fact as to the negligence of the defendant in maintaining a car with a defective door, and in making an abrupt turn when the plaintiff had left his seat and was in a position where such movement of the car might result in his being thrown against the defective door.